Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention IV in the reply filed on 01/24/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FEDERAL REPUBLIC OF GERMANY on 05/28/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018112742.1 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 21, based upon consideration of all the relevant factors with respect the claims as a whole, claim 21 is drawn to software per se, which is not one of the four statutory categories of patent-eligible subject matter. 

Under the broadest reasonable claim interpretation, the claim can be interpreted to be software or a program per se. The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are best at best software per se.

Claims 22 is directed to a machine-readable data carrier. The examiner respectfully asserts that the claimed subject matter does not fall with the statutory class listed in 35 U.S.C. 101. The specification recites is silent as to what falls within and outside of the scope of machine-readable data carrier. Since there is no clear definition of machine-readable data carrier, it could be interpreted as a signal which does not fall within one of the four statutory classes of 101. As such, they fail to fall within a statutory category.




Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
 Claim 2 references the acronym “NoSQL” and “Redis” without first introducing what it is (e.g. fully spelling out the acronym). 
Claim 3 references the acronym “SQL” without first introducing what it is (e.g. fully spelling out the acronym). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “suitable as language for a key-value database useable as a language for Redis” renders the claim indefinite because it is unclear whether NoSQL is actually used as the database language as the claims appear only to suggest that it could be suitable and usable. 
Furthermore, claim 2 contain the trademark/trade names “Redis” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe computer database software and, accordingly, the identification/description is indefinite.

In regards to claim 19, the recitation “unique depiction” renders the scope of the claims indefinite. Specifically, this term, unique depiction, has no standard meaning within the art and represents no specific and identifiable structure. Furthermore, the applicant's original disclosure fails to define the specific structure, materials or acts that would constitute a unique depiction. Thus it is unclear as to what specific structure, materials, or acts fall within and outside the scope of a unique depiction. Lastly, unique is a relative word that has different meanings to different individuals, what may be unique for person A may not be considered unique for person B. For the purpose of examination, the examiner presumes that the applicant claims broadly references a representation of data.

Regarding claim 20, “the unencrypted data string” in line 6, “the characters” in line 12 lacks an antecedent basis. Furthermore, claim 20 only references a single character in line 7 therefore its further to the scope of replacing characters when only a single character was mentioned.


Allowable Subject Matter
Claims 7-9, 13-15, 19-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432